                                             Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ESTATE OF ROLAND GLEN HOEFER,                   Case No. 20-cv-06698-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION TO DISMISS
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 48
                                  10        ATC REALTY FIFTEEN, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff in the above-captioned case seeks to recover death benefits from a life insurance

                                  14   policy, and brings claims for the recovery of insurance proceeds due to the lack of an insurable

                                  15   interest and unjust enrichment against Defendant.1 Now before the Court is Defendant’s motion to

                                  16   dismiss Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6). After careful

                                  17   consideration of the parties’ briefing, and having had the benefit of oral argument on January 11,

                                  18   2021, the Court GRANTS in part and DENIES in part Defendant’s motion.

                                  19                                            BACKGROUND

                                  20   I.      Complaint Allegations

                                  21           The Estate of Roland Glen Hoefer (the “Estate”) was established in the state of

                                  22   Washington following Mr. Hoefer’s death on March 31, 2017. Mr. Hoefer was at all relevant

                                  23   times a Washington citizen. The Estate’s executor is Mr. Hoefer’s son, Roland J. Hoefer, a

                                  24   Washington citizen. Defendant is incorporated in California, and holds its principal place of

                                  25   business in San Francisco, California.

                                  26           In or around 2005, “Coventry”—a family of interrelated Delaware entities and promoter of

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 40 & 45.)
                                             Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 2 of 8




                                   1   “stranger originated life insurance policies”—procured life insurance policies on the life of Mr.

                                   2   Hoefer. These policies were not for Mr. Hoefer or his family, but rather for investors such as

                                   3   Coventry, and included but were not limited to a $5,000,000.00 life insurance policy issued by

                                   4   American General Life Insurance Company (“American General”) numbered U10019366L (the

                                   5   “Policy”).

                                   6           To facilitate this transaction, Coventry created the Roland Hoefer Insurance Trust (the

                                   7   “Trust”), a Delaware statutory trust, installed as its trustee the Wilmington Trust Company

                                   8   (“Wilmington Trust”), a Delaware corporate trustee, and used the Trust to procure the Policy

                                   9   without a valid insurable interest. Plaintiff alleges that Wilmington Trust may have at Coventry’s

                                  10   direction transferred the Policy as part of a scheme regarding the use of stranger originated life

                                  11   insurance policies, thus depriving the Estate of the Policy’s benefit. A claim on the Policy’s death

                                  12   benefit was then made by Wells Fargo Bank, N.A. (“Wells Fargo”), on behalf of Defendant—the
Northern District of California
 United States District Court




                                  13   Policy’s beneficial owner at the time of Mr. Hoefer’s death—and was subsequently paid to

                                  14   Defendant.

                                  15   II.     Procedural History

                                  16           On March 2, 2020, Plaintiff filed a complaint against U.S. Bank, N.A. (“U.S. Bank”) and

                                  17   Wells Fargo in United States District Court for the District of Delaware. (Dkt. No. 1.)2 Plaintiff

                                  18   then filed a first amended complaint (“FAC”) in the District of Delaware against Defendant and

                                  19   Wells Fargo, adding Defendant as a party and terminating U.S. Bank as a party. (Dkt. No. 19.)

                                  20   The parties stipulated to the dismissal without prejudice of Plaintiff’s claims against Wells Fargo

                                  21   and to the transfer of this action to the Northern District of California. (Dkt. Nos. 31 & 32.)

                                  22   Thereafter, the action was transferred to this Court. (Dkt. No. 33.)3 On October 26, 2020,

                                  23   Defendant filed a Rule 12(b)(6) motion to dismiss. (Dkt. No. 48.) The motion is fully briefed,

                                  24   and the Court held oral argument on January 11, 2020.

                                  25

                                  26
                                  27
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers placed at the top of the documents.
                                  28
                                       3
                                         The Court granted the parties’ stipulation to withdraw Defendant’s previously filed motion to
                                       dismiss. (Dkt. No. 43.)
                                                                                          2
                                            Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 3 of 8




                                   1                                              DISCUSSION

                                   2          Plaintiff’s FAC brings two claims: (1) a claim under Del. Code Ann. tit. 18, § 2704, and

                                   3   (2) a common law claim of unjust enrichment. Defendant moves to dismiss Plaintiff’s first claim

                                   4   on the grounds that California law—not Delaware—applies and Plaintiff lacks standing under

                                   5   California law to challenge the Policy based on an alleged lack of an insurable interest. In the

                                   6   alternative, Defendant argues that § 2704 does not apply to Plaintiff’s claims under its plain terms,

                                   7   but that, even if it does, Plaintiff’s § 2704 claim fails because the Policy was procured with a valid

                                   8   insurable interest. Defendant additionally argues that Plaintiff’s second claim for unjust

                                   9   enrichment fails because Plaintiff did not confer any benefit on Defendant.

                                  10   I.     First Claim: Del. Code Ann. tit. 18, § 2704

                                  11          a. Choice-of-Law

                                  12          The transferee court applies the choice-of-law rules of the transferor court when an action
Northern District of California
 United States District Court




                                  13   is transferred pursuant to 28 U.S.C. § 1404(a). See Ferens v. John Deere Co., 494 U.S. 516, 518-

                                  14   19 (1990). When the transferor court lacks personal jurisdiction over a defendant, the choice-of-

                                  15   law rules of the transferee court—in this case, California—govern the action. See Nelson v. Int'l

                                  16   Paint Co., 716 F.2d 640, 643 (9th Cir. 1983); see also Jaeger v. Howmedica Osteonics Corp., No.

                                  17   15-CV-00164-HSG, 2016 WL 520985, at *8 (N.D. Cal. Feb. 10, 2016).

                                  18          28 U.S.C. § 1631, entitled “Transfer to cure want of jurisdiction,” provides that if a court

                                  19   finds “there is a want of jurisdiction” it can transfer the case to a court where the case could have

                                  20   been brought at the time it was filed. Here, the parties stipulated that the action’s transfer was

                                  21   appropriate under 28 U.S.C. § 1631. (Dkt. No. 32 at 2-3.) While Plaintiff argues that the parties

                                  22   stipulated only that Defendant moved to dismiss for lack of personal jurisdiction and that, for this

                                  23   reason, the Court cannot resolve this threshold issue, the parties’ stipulation is clear: “Transfer of

                                  24   the remaining claims in this Action to the Northern District of California is appropriate under two

                                  25   separate bases[,]” one of which was transfer under 28 U.S.C. § 1631. (Id.) Given the stipulation’s

                                  26   plain language, the Court finds that the District of Delaware was “want[ing] of jurisdiction,” 28

                                  27   U.S.C. § 1631, and that therefore California’s choice-of-law rules govern.

                                  28          In California, courts apply the “governmental interest” test as the “appropriate general
                                                                                          3
                                           Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 4 of 8




                                   1   methodology for resolving choice-of-law questions[.]” McCann v. Foster Wheeler LLC, 48 Cal.

                                   2   4th 68, 83 (2010) (citations omitted). For the reasons stated at oral argument, however, the Court

                                   3   cannot definitively resolve the test’s application on Defendant’s Rule 12(b)(6) motion to

                                   4   determining whether Delaware or California law governs Plaintiff’s insurable interest claim.

                                   5           b. Applicability of § 2704

                                   6           Defendant argues that—even if Delaware law governs Plaintiff’s claim—the state’s

                                   7   insurable interest statute, Del. Code Ann. tit. 18, § 2704, does not apply under its plain terms.

                                   8   Under § 2704(e)(4), a “trust-owned life insurance policy” is defined as “an insurance contract for

                                   9   which an insurable interest exists under paragraph (c)(3) or (c)(5) of [the statute].” Section

                                  10   2704(e) states that its definitions apply “as used in this section, and in § 2708(4) of this title, and §

                                  11   702(c) of this title, except as provided in § 702(c)(3)[.]” Defendant interprets these provisions to

                                  12   mean that to qualify as a “trust-owned life insurance policy” under § 2704, a valid insurable
Northern District of California
 United States District Court




                                  13   interest must have existed in the Policy at the time it was issued. Because Plaintiff alleges that the

                                  14   Policy was procured without an insurable interest (FAC ¶ 15), Defendant contends that § 2704

                                  15   does not apply to Plaintiff’s claim; as pleaded, the Policy was issued without an insurable interest

                                  16   and therefore fails to satisfy § 2704(e)(4)’s definition of “trust-owned life insurance policy” as one

                                  17   for which “an insurable interest exists.”

                                  18           The court is unpersuaded. Section 2704(g) states that “[t]he existence of an insurable

                                  19   interest with respect to . . . [a] trust-owned life insurance policy shall be governed by this

                                  20   section[.]” Del. Code Ann. tit. 18, § 2704(g) (emphasis added). Under Defendant’s interpretation

                                  21   § 2704 would not govern the existence of an insurable interest because Plaintiff alleges there was

                                  22   no insurable interest in the Policy. Such interpretation, of course, makes no sense. See State v.

                                  23   Cooper, 575 A.2d 1074, 1076 (Del. 1990) (“[l]iteral or perceived interpretations, which yield

                                  24   illogical or absurd results, should be avoided in favor of interpretations consistent with the intent

                                  25   of the legislature”). Further, interpreting § 2704 as applying to cases challenging whether an

                                  26   insurable interest existed in a trust-owned life insurance policy does not render the definition of

                                  27   “trust-owned life insurance policy” in section § 2704(e)(4) surplusage. The definition applies to §

                                  28   2708(4) and § 702(c) which concern respectively insureds’ consent to contracting and premium
                                                                                           4
                                           Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 5 of 8




                                   1   taxation. Therefore, in light of § 2704(g)’s mandate, § 2704 governs determinations regarding

                                   2   “[t]he existence of an insurable interest with respect to” the Policy. Assuming Delaware law

                                   3   governs, § 2704 controls Plaintiff’s insurable interest claim.

                                   4          c. Trust Ownership

                                   5          Defendant next contends that even assuming § 2704 applies, Plaintiff’s claim nonetheless

                                   6   fails because a valid insurable interest existed in the Policy when it was issued. According to

                                   7   Defendant, when the Policy was issued the Trust was its sole owner and beneficiary, and Mr.

                                   8   Hoefer’s wife was the Trust’s sole beneficial owner. (Dkt. No. 48 at 23.) Defendant cites the

                                   9   agreement with which the trust was created (the “Trust Agreement”) in support of these facts,

                                  10   attached as “Exhibit C” to its motion to dismiss. (Dkt. No. 49-3.)

                                  11          The Court does not consider the Trust Agreement. The incorporation by reference doctrine

                                  12   permits courts to “consider documents, such as [] insurance policies, that are incorporated by
Northern District of California
 United States District Court




                                  13   reference into the complaint.”) Biltmore Assocs., LLC v. TwinCity Fire Ins. Co., 572 F.3d 663,

                                  14   665 n.1 (9th Cir. 2009). A court may only consider a document under the doctrine “if the plaintiff

                                  15   refers extensively to the document or the document forms the basis of the plaintiff’s claim.”

                                  16   Steinle v. City & Cty. of San Francisco, 919 F.3d 1154, 1162–63 (9th Cir. 2019) (internal

                                  17   quotation marks and citation omitted). Here, the amended complaint does not refer to the Trust

                                  18   Agreement at all. It alleges that Coventry created the Trust and installed Wilmington Trust as its

                                  19   trustee, but this alone is insufficient to show that the amended complaint “refers extensively to the

                                  20   [Trust Agreement] or the [Trust Agreement] forms the basis of [Plaintiff’s] claim[s].” Id.

                                  21   Therefore, consideration of the Trust Agreement under the incorporation by reference doctrine is

                                  22   inappropriate.

                                  23          However, even if the Court considered the Trust Agreement and its content, it is also

                                  24   inappropriate on a motion to dismiss to draw the inferences from the Trust Agreement on which

                                  25   Defendant’s argument depends. See Sun Life Assurance Co. of Canada v. U.S. Bank Nat'l Ass’n,

                                  26   No. 14-CIV-62610-BLOOM/VALLE, 2016 WL 161598, at *15-17 (S.D. Fla. Jan. 14, 2016), aff’d

                                  27   in relevant part, 693 F. App’x 838, 840 (11th Cir. 2017).

                                  28
                                                                                         5
                                             Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 6 of 8




                                   1                                                   ***

                                   2           In summary, the Court cannot finally decide the choice-of-law issue on this 12(b)(6)

                                   3   motion. However, assuming Delaware law applies, § 2704 applies to Plaintiff’s insurable interest

                                   4   claim, and Defendant has not shown that a valid insurable interest existed in the Policy as a matter

                                   5   of law. Thus, Plaintiff’s insurable interest claim survives Defendant’s 12(b)(6) motion to dismiss.

                                   6   II.     Second Claim: Unjust Enrichment

                                   7           While “there is not a standalone cause of action for ‘unjust enrichment’” in California, the

                                   8   term “describe[s] the theory underlying a claim that a defendant has been unjustly conferred a

                                   9   benefit through mistake, fraud, coercion, or request.” Astiana v. Hain Celestial Group, Inc., 783

                                  10   F.3d 753, 762 (9th Cir. 2015) (internal quotations and citations omitted). As such, “[w]hen a

                                  11   plaintiff alleges unjust enrichment, a court may construe the cause of action as a quasi-contract

                                  12   claim seeking restitution.” Id. (internal quotations and citations omitted); see also Bruton v.
Northern District of California
 United States District Court




                                  13   Gerber Prod. Co., 703 F. App’x 468, 470 (9th Cir. 2017) (“[T]he California Supreme Court has

                                  14   clarified California law, allowing an independent claim for unjust enrichment to proceed[.]”)

                                  15   (citation omitted). The elements for an unjust enrichment claim are the “receipt of a benefit and

                                  16   unjust retention of the benefit at the expense of another.” Lyles v. Sangadeo-Patel, 225 Cal. App.

                                  17   4th 759, 769 (2014) (internal quotation marks and citations omitted). Under Delaware law, “a

                                  18   party claiming unjust enrichment must prove: (1) an enrichment, (2) an impoverishment, (3) a

                                  19   relation between the enrichment and impoverishment, (4) the absence of justification and (5) the

                                  20   absence of a remedy provided by law.” Pedrick v. Roten, 70 F. Supp. 3d 638, 652 (D. Del. 2014)

                                  21   (internal quotation marks omitted) (citing Otto v. Gore, 45 A.3d 120, 138 (Del. 2012)).

                                  22           Defendant argues that there is no conflict between Delaware and California law governing

                                  23   unjust enrichment claims. While Plaintiff does not address the requirements to make out an unjust

                                  24   enrichment claim under California law in its opposition, neither party argues that any “meaningful

                                  25   conflict” exists between Delaware and California law regarding unjust enrichment claims.

                                  26   Homedics, Inc. v. Valley Forge Ins. Co., a Pennsylvania Corp., 315 F.3d 1135, 1138 (9th Cir.

                                  27   2003) (“When neither party identifies a meaningful conflict between California law and the law of

                                  28   another state, California courts apply California law.”) (citation omitted). As such, the Court

                                                                                         6
                                           Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 7 of 8




                                   1   applies California law in its analysis of Plaintiff’s unjust enrichment claim. See Shields v.

                                   2   Singleton, 15 Cal. App. 4th 1611, 1621 (1993) (“Indeed, [defendants] state in their brief that the

                                   3   laws of both states are the same . . . a contention which plaintiff does not dispute. Consequently .

                                   4   . . [the court] will apply [California law].”) (internal quotation marks and citation omitted).

                                   5          Applying California law, Plaintiff fails to state facts sufficient to sustain a claim for unjust

                                   6   enrichment. The FAC alleges that Defendant’s acceptance of the Policy’s death benefits enriched

                                   7   Defendant to the detriment of the Estate and that—given the Policy was allegedly procured

                                   8   without an insurable interest—Defendant’s receipt of the benefits is inequitable. (FAC ¶ 28.) The

                                   9   FAC contains no allegations that Plaintiff has “conferred a benefit on [D]efendant which

                                  10   [D]efendant has knowingly accepted[.]” Hernandez, 180 Cal. App. 4th at 938. See also Lyles,

                                  11   225 Cal. App. 4th at 769 (“The theory of unjust enrichment requires one who acquires a benefit

                                  12   which may not justly be retained, to return either the thing or its equivalent to the aggrieved party
Northern District of California
 United States District Court




                                  13   so as not to be unjustly enriched.”) (internal quotation marks and citation omitted) (emphasis

                                  14   added); Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370 (2010) (“The person receiving

                                  15   the benefit is required to make restitution only if the circumstances are such that, as between the

                                  16   two individuals, it is unjust for the person to retain it.”) (internal quotation marks and citation

                                  17   omitted) (emphasis added). In fact, the FAC alleges that Wells Fargo was the entity that paid

                                  18   Defendant the Policy’s death benefit. (FAC ¶ 18.) Absent any allegations that Plaintiff conferred

                                  19   a benefit on Defendant, the FAC’s allegation that Defendant was enriched by receiving the

                                  20   Policy’s death benefits from Wells Fargo cannot sustain its unjust enrichment claim.

                                  21          Plaintiff argues that the unjust enrichment claim survives Defendant’s motion because the

                                  22   FAC sufficiently alleges that Defendant was “enriched,” and Plaintiff “impoverished,” by Wells

                                  23   Fargo’s payment of the Policy’s death benefits to Defendant. (Dkt. No. 51 at 27.) In support of

                                  24   this argument, Plaintiff avers that Delaware has a longstanding policy against enforcing “illegal

                                  25   human wagering contract[s],” and that its unjust enrichment claim is the “logical corollary” to the

                                  26   “strong public policy” against permitting these contracts to “pay off.” (Id. at 27-28.) This,

                                  27   however, does nothing to show how Defendant unjustly retained a benefit at Plaintiff’s expense.

                                  28   See Lyles, 225 Cal. App. 4th at 769; see also Chen v. U.S. Bancorp, No. 12cv2895 JAH(NLS),

                                                                                          7
                                           Case 3:20-cv-06698-JSC Document 61 Filed 01/15/21 Page 8 of 8




                                   1   2013 WL 12114619, at *3 (S.D. Cal. June 26, 2013) (finding the plaintiff failed to state a claim

                                   2   where “he fail[ed] to allege in the complaint, or in opposition to the [motion to dismiss]” facts

                                   3   “required to maintain [it]”) (citation omitted).

                                   4          As such, Plaintiff’s unjust enrichment claim is dismissed. As Plaintiff does not suggest

                                   5   that it could amend the complaint to allege that Defendant obtained the benefits at Plaintiff’s

                                   6   expense, the dismissal is without leave to amend.

                                   7                                              CONCLUSION

                                   8          For the reasons set forth above, the Court DENIES the motion to dismiss Plaintiff’s claim

                                   9   under § 2704 and GRANTS without leave to amend the unjust enrichment claim.

                                  10          This Order disposes of Dkt. No. 48.

                                  11          IT IS SO ORDERED.

                                  12   Dated: January 15, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
